Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s claimed invention regards a touch display with mesh electrode patterns. Applicant’s claimed mesh electrode is equivalent and similar to touch electrode pad in conventional touch display. Typically, a touch electrode has diamond or square shaped pads and connecting electrode pattern between each of the pads. In Applicant’s invention, the pads are replaced with mesh electrodes. More specifically, Applicant has two different types of electrodes running in horizontal and vertical directions. However, the direction of the mesh patterns are extending in single direction. This particular limitation is required by “wherein the plurality of first mesh pattern electrodes and the plurality of second mesh pattern electrodes only extend in the first direction and do not extend in the second direction”. Examiner conducted search to focusing to find these limitations and have performed a search for a prior art that would teach all of the limitations required in claims 1 and 13 in obvious manner before the effective filing date of the claimed invention. However, Examiner could not find the them. 
In Applicant’s claimed invention, the first direction is defined as the direction of the first touch electrode. The second direction is defined as the direction of the second touch electrode. Further, Applicant further claims new limitation, “wherein the plurality of second  mesh pattern electrodes and the plurality of first mesh pattern electrodes are alternately disposed on different layers in the second direction and the plurality of second mesh pattern electrodes and the plurality of first mesh pattern electrodes are not overlapped”.

1) The directions of the mesh do not match the directions of first and second touch electrodes. In other words, the direction of the mesh are diagonal to the first and second touch electrodes.
2) Only one of the first and second electrodes have mesh. The other one of the first and second electrode do not have mesh pattern and is solid electrode.

In either of these two cases, none of the prior arts from the search show that the directions of mesh patterns of both first and second touch electrodes are in single direction. Following are the prior arts from the search.
Guo et al (PGPUB 2020/0328363 A1)
Liu (PGPUB 2020/0201507 A1)
Kim et al (PGPUB 2019/0079633)
LEE et al  (PGPUB 2019/0034010 A1)
Oh et al (PGPUB 2018/0150170 A1)
Shiojiri et al (PGPUB 2017/0199600 A1)	Iwami (PGPUB 2017/0102342 A1)
Ryu et al (PGPUB 2016/0328041 A1)
Bayramoglu (PGPUB 2016/0188077 A1)
Cok (PGPUB 2015/0378481 A1) and (PGPUB 2013/0222325 A1)
Oh et al (PGPUB 2014/0333555 A1)
Hwang et al (PGPUB 2012/0234663 A1)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.